EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Note: This Allowability Notice is in response to communication filed on 05/04/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 1-3, 5, 9-13, and 18-21 is/are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim(s) 14-17, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is/are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim(s) 8, directed to the invention(s) of different types of coupler do/does not require all the limitations of an allowable product claim, and has/have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between claims 1-3, 5, and 9-21 of Group I and II as set forth in the Office action mailed on 03/18/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
This application is in condition for allowance except for the presence of claim 8 directed to a specie non-elected without traverse. Accordingly, claim 8 has been cancelled.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jason McCammon on 07/06/2022.
The application has been amended as follows:
Claim 1 is rewritten as follows:
Claim 1. --- A catheter exchange system, comprising: 
a second catheter comprising: 
a tubular body having a first end and a second end; and 
a lumen extending from the first end of the tubular body to the second end of the tubular body; and 
a coupler comprising: 
a body having a first end and a second end; and 
at least one barb disposed at the first end of the coupler and at least one barb disposed at the second end of the coupler, 
wherein the coupler is configured to couple to a first catheter wherein the coupler is configured to use during catheter replacement procedure to replace the first catheter with the second catheter, wherein the first catheter is configured to currently be disposed in a patient,
wherein the coupler has a central body portion that is disposed between the at least one barb disposed on the first end and the at least one barb disposed on the second end, , and wherein the central body portion includes a plurality of flex slots disposed in the body of the coupler that partially extend circumferentially around the central body portion. ---

Claim 7 is canceled.
Claim 8 is canceled.
Allowable Claims
Claims 1-3, 5, and 9-21 are allowed over the prior art of record.
Reasons for Allowance
The following is a statement of reasons for allowance:
The closest prior art of record is Phillips (US PGPUB 20190290896 – of record).
Phillips discloses wherein the central body portion includes a plurality of slots extending around the entire circumference of the central body portion; however, Phillips does not disclose or suggest wherein the central body portion includes a plurality of flex slots disposed in the body of the coupler that partially extend circumferentially around the central body portion. It would not be reasonable to modify the plurality of slots of Phillips into a plurality of flex slots that partially extend circumferentially around the central body portion. Examiner did not find any teachings/motivations for these modifications.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032. The examiner can normally be reached Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHU Q. TRAN/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781